Citation Nr: 1122294	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for coronary artery disease, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty with the United States Army from February 1952 to March 1955, to include combat duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2007 rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA). The June 2006 decision denied service connection for coronary artery disease, while the October 2007 decision denied service connection, in part, for diabetes mellitus.

The Veteran testified at a June 2008 hearing before the undersigned Veterans Law Judge, held at the RO. A transcript of the hearing has been associated with the claims file. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that  he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

When these claims were previously before the Board in August 2008, service connection for hepatitis C and brain damage was denied. The claims for service connection for diabetes mellitus and coronary artery disease were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for evidentiary development.  

In August 2009, the case was returned to the Board, which again remanded the      two remaining issues on appeal.

By this decision, the Board will decide the claim for service connection for diabetes mellitus. The issue of entitlement to service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, was not incurred or aggravated in military service, nor is not proximately due to or the result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria are not met for service connection for diabetes mellitus, type II,                 to include as secondary to PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from April 2006 through September 2009, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). By way of an addendum to the notice letters, the RO also informed the Veteran as to the downstream disability rating and effective date elements of his claim for service connection. 

The relevant notice information also must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,            the initial VCAA notice letter both preceded issuance of the relevant October 2007 RO rating decision deciding the issue under consideration, and thereby comported with the standard for timely notice. However, the subsequently issued notice letters dated from September 2008 and September 2009 did not meet this standard.              This notwithstanding, the Veteran has had an opportunity to respond to the VCAA notice letters in advance of the March 2011 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record.                  The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs), and records of VA outpatient treatment, as well as arranging for him to undergo VA Compensation and Pension examination. In support of his claim, the Veteran has provided several personal statements. He testified during a Travel Board hearing in connection with this matter. The record as it stands includes sufficient competent evidence to decide        the claim. Under these circumstances, no further action is necessary to assist           the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 


Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Records of VA outpatient treatment reflect that ongoing monitoring of laboratory findings in conjunction with suspected type II diabetes mellitus had been in place as of 1995, and that beginning in April 2000 there was a progressive worsening of these findings. 

Through his March 2007 correspondence, a VA psychologist treating the Veteran observed that the Veteran was service-connected for PTSD, and now also had diabetes mellitus and heart problems. According to the psychologist, it was reasonable to assume that the stress symptoms from combat had precipitated and worsened his medical problems. 

The Veteran underwent a VA Compensation and Pension examination in  December 2008 pertaining to the claimed condition. According to the Veteran's reported history, he was diagnosed with diabetes mellitus in approximately 1990.        A physical examination was completed. The diagnosis was confirmed of diabetes mellitus, type II. The VA examiner then expressed the opinion that regarding whether the Veteran's diabetes mellitus was related to his PTSD, it was his medical opinion that it was "just as likely as not" that there was no connection between       the Veteran's PTSD and his development decades later of type II diabetes mellitus. According to the examiner, there was no medical literature supporting this contention of which he was aware. 

The Board in its August 2009 remand indicated that the language employed within the December 2008 VA examiner's opinion was vague and indeterminate on the issue of the claimed etiological linkage between PTSD and diabetes mellitus -- namely, in its use of the term "just as likely as not." The case was therefore returned to the VA examiner for clarification. 

In a September 2009 addendum, the December 2008 VA examiner indicated that he had reviewed the file, and stated for clarification that it was "less than 50 percent likely" that the Veteran's type II diabetes mellitus (as well as several cardiovascular conditions) was connected to his PTSD. According to the examiner, his reasoning was the same as in his original report as there was no medical literature supporting the Veteran's contention of which he was aware. 
Given the Board's review of the foregoing, the competent and probative evidence warrants the denial of service connection for diabetes mellitus, type II. The primary theory under which the Veteran seeks recovery has been and continues to comprise that of secondary service connection. For sake of completeness, it is observed initially that there is no foundation upon which to support recovery on a direct basis. The Veteran does not claim nor does the evidence show a preliminary diagnosis of diabetes mellitus during military service, and for that matter the condition did not manifest until the early-1990s, several decades after service.           On the whole, there is no basis to conclude that diabetes mellitus originated during, or in connection with a period of active military service. The remaining basis of entitlement is that of secondary service connection. On this subject, there are competing opinions -- the March 2007 VA psychologist's statement, and the September 2009 VA examiner's opinion. For reasons set forth below, the Board finds that the latter is the more persuasive pronouncement regarding the subject       of etiology.

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, supra. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.          See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown,              5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Having reviewing the March 2007 psychologist's opinion, the Board finds that it lacks any objective review of the underlying medical records. This aside, the opinion proffered alleges a nebulous and somewhat conclusory theory that psychological stress would have automatically impacted the severity of each of the Veteran's physiological medical conditions. The opining psychologist offers no further rationale to explain why this may have been the case, particularly as it relates to a disorder of the endocrine system such as diabetes mellitus type II. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). Equally disconcerting is how a psychologist without supporting clinical medical findings, such as by an actual physical exam, could determine that there was a definitive connection between psychological and physiological ailments. See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings). 

By comparison, the September 2009 VA examiner's supplemental opinion is premised upon a claims file review, as well as an earlier physical exam, and reflects the finding that there is no evidence whatsoever in the record to substantiate a causal connection between PTSD, and diabetes mellitus. Moreover, the expressly stated rationale is that there is no medical literature supporting the existence of such a claimed medical relationship. While the Board recognizes the absence of more lengthy explanation of the basis for the examiner's stated findings, there are sufficient grounds to reach the determination stated. It is readily apparent that the examiner had considered the fact that there was no established general scientific relationship anywhere of a link between PTSD, and the physiological cause or manifestations of diabetes mellitus, type II. Implied in this finding is the premise that such an etiological linkage is simply unlikely. The Board accepts this opinion as the better substantiated and more well-reasoned conclusion, since it was premised upon a specific case review, as well as a more generalized survey of applicable medical journal findings.  


In summary, the most probative evidence on file effectively rules out a causal linkage between service-connected PTSD, and diabetes mellitus. In repudiating  any connection between the two disorders, the September 2009 VA examiner's opinion also effectively rules out secondary service connection of the basis of initial causation from PTSD, as well as that of chronic aggravation by the same. See 38 C.F.R. § 3.303(b). See also Anderson v. West, 12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

The Veteran's own assertions have also been afforded appropriate weight; however, as he is a layperson, he cannot provide a competent opinion as to the causation of diabetes mellitus and its claimed relationship to service-connected PTSD, as these are matters clearly not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service connection for  diabetes mellitus, type II, to include as secondary to PTSD. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to PTSD, is denied.









REMAND

The Board finds that regrettably, still further development is warranted on the claim for service connection for coronary artery disease, including as secondary to PTSD. 

While the VA examiner provided a September 2009 addendum opinion addressing the etiology of coronary artery disease that was responsive to some of the Board's earlier concerns in its August 2009 remand, there remains the need for an opinion with a better supported underlying rationale. In the September 2009 opinion, the VA examiner stated that it was less than 50 percent likely that the Veteran's diagnosed cardiovascular conditions (coronary artery disease, hypertension, and peripheral vascular disease) were connected to his PTSD. The examiner's reasoning was the same as in his original report, that there was no medical literature supporting the Veteran's contention of which he was aware.

The Board finds that it strains credulity to accept that there is not some scientific evidence for the possibility that stress induced from anxiety-related disorders could have an impact upon cardiovascular health. That does not mean by any instance that such is exactly what transpired in this particular case. Rather, it means that a more thorough opinion rationale is required that is tailored to the specific circumstances of the Veteran's case, as well as having been based in a thorough survey of applicable medical literature. Moreover, consideration should be provided to a theory raised during the June 2008 hearing by the Veteran, which is that PTSD caused hypertension which in turn led to development (or chronic aggravation) of cardiovascular problems. Hence, a new VA examination and opinion is deemed necessary. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R.           § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  


Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a         VA cardiovascular examination. The claims folder       must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should then provide an opinion as to whether it is at least as likely as not          (50 percent or greater probability) that the Veteran's diagnosed coronary artery disease is due to his service-connected PTSD. The opinion should consider both initial causation of coronary artery disease by PTSD, and possibility that the Veteran's coronary artery disease        has been chronically aggravated by the same.                For purposes of this analysis, chronic aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. In providing the requested opinion, the VA examiner should note review of the specific medical history of the Veteran, as well as review of all applicable medical and scientific literature. Consideration should also be afforded to the March 2007 VA psychologist's opinion and September 2009 VA examiner's opinion discussing the etiology of coronary artery disease                in relation to PTSD.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for coronary artery disease, including as secondary to PTSD, in light of all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


